Name: Commission Regulation (EEC) No 2384/86 of 29 July 1986 amending Regulation (EEC) No 1725/79 with regard to the reference analysis method for the measurement of fat content in skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  executive power and public service;  processed agricultural produce
 Date Published: nan

 No L 206/22 Official Journal of the European Communities 30 . 7.. 86 COMMISSION REGULATION (EEC) No 2384/86 of 29 July 1986 amending Regulation (EEC) No 1725/79 with regard to the reference analysis method for the measurement of fat content in skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, f Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 335/86 (2), and in particular Article 10 (3) thereof, Whereas Annexes I and II to Commission Regulation (EEC) No 1725/79 of 26 July 1979 on the rules for granting aid to skimmed milk processed into compound feedingstuffs and skimmed-milk powder intended for feed for calves (3), as last amended by Regulation (EEC) No 3812/85 (4), provides for an analysis report for skimmed ­ milk powder and an inspection report for compound feedingstuffs ; whereas both Annexes should state what analysis method is to be used for the measurement of fat content ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1725/79 is hereby amended as follows : 1 . In Annex I, point A I (b) is replaced by the following : '(b) Other ingredients where the national authorities request their determination (8).' 2. The following is added to footnote 8 to Annex I : '(8) With regard to the determination of fat in skimmed-milk powder, the reference analysis method is that given in International Standard ISO 1736 : 1985.' 3 . Note (3) in Annex II is replaced by the following : '(3) With regard to the determination of fat, the analysis method given in Commission Directive 84/4/EEC (OJ No L 15, 18 . 1 . 1984, p. 28) will apply.' Article 2 This Regulation shall enter into force on 1 August 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 199, 7 . 8 . 1979, p. 1 . b) OJ No L 368, 31 . 12. 1985, p. 3 .